Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/27/2021 (hereinafter" amendment") has been accepted and entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Licentia GMBH (German Patent Pub. No. DE2215260A1), hereinafter referred to . 
Regarding claim 1, Licentia discloses a heating block for a continuous flow heater (see abstract), the heating block comprising: a water flow system comprising a plurality of channels which in a flow direction form a leading section, a heating path, and a trailing section, wherein at least two channels define the heating path (fig. 1, item 21, block-like heater, with water channels 1-11, with leading [1 and 2], heating [3, 4, 6, and 8] and trailing [9, 10, and 11] channels), wherein a hottest heating channel of the heating path is the channel of the heating path that is hottest during operation of the continuous flow heater (water channel 8), wherein a hottest heating element is arranged in the hottest heating channel (8, last heated water channel, is the hottest due to heat added to the water in the previous channels), and the hottest heating channel is arranged downstream of at least two of the channels of the heating path in the flow direction (8, last heated water channel, is downstream of 3,4, and 6, heating water channels), wherein a plurality of unheated channels that form the leading section is located upstream of the at least two channels of the heating path in the flow direction (channels 1 and 2), wherein a plurality of the channels that form the trailing section is located between an outer surface of the heating block and the hottest heating channel so that the hottest heating channel is shielded relative to an air space (fig. 1, 8, last heated water channel 8, is in the middle, and trailing channels [9, 10, and 11] are downstream of the heated channels and between the outer surface of the heating block and channel 8), wherein the heating path includes a plurality of the channels that are upstream of the hottest heating channel in flow direction (8, last heated water channel, 
Licentia is silent on wherein the channels are arranged as independent channels such that water coming from each of the independent channels of the heating path is respectively guided to the hottest heating channel without flowing through any of the other independent channels during operation of the continuous flow heater, and wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively.
Holz teaches channels arranged as independent channels such that water coming from each of the independent channels of the heating path is respectively guided to the hottest heating channel without flowing through any of the other independent channels during operation of the continuous flow heater (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows down one of two channels marked d, and then proceeds directly to last heated channel of heater HK4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia to incorporate the teachings of Holz by including having the channels arranged as independent channels such that water coming from each of the independent channels of the heating path is respectively guided to the hottest heating channel without flowing through any of the 
Stielbel Eltron teaches wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section (fig. 2, channels 6 and 7) and each channel of the trailing section (channels 14 and 15) at least one channel of the heating path is arranged (heating channel 11), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia in view of Holz to incorporate the teachings of Stielbel Eltron by including having wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively.  Doing so is ‘Obvious to try’ as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Stiebel Eltron and Licentia are both concerned with leaks forming in the heated channel walls (Licentia, last paragraph of page 1 which is continued on page 2 of the Description Section, which describes the hottest channel in the middle surrounded by other channels to prevent leaks out of the heating block; and Stiebel Eltron para. [0005] and [0008] which describe the heating channels walls leaking, but the heater remaining water tight due to surrounding channels).  There are a limited number of ways of orienting the leading and trailing channels to protect from leaks in the 
Regarding claim 2, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 1, as discussed above, and Licentia further teaches wherein the heating path comprise at least two channels which are unheated channels (fig. 1, item 8, last heated water channel, is in the middle of channels 1, 2, 5, 7, 9, 10, and 11 which are not heated as shown in fig. 2); and at least two further channels which are heating channels,  Atty. Docket No. 135445-2002each having a heating element so that the hottest heating channel is shielded relative to the outer surface by the at least two unheated channels and by the at least two heating channels (8, last heated water channel, is in the middle of channels 3, 4, and 6 which are heated, and channels 1, 2, 5, 7, 9, 10, and 11 which are not heated as shown in fig. 2).
Regarding claim 3, Licentia discloses a heating block for a continuous flow heater, the heating block comprising: a plurality of channels, wherein at least two of the channels are heating channels, each having a heating element (channels 3, 4, and 6 which are heated as shown in fig. 2), wherein the heating element of a hottest heating st full paragraph describes the channels being parallel to each other), and wherein the hottest heating channel is surrounded on all sides by other channels of the water flow system (see figure 1 wherein the hottest water channel [8] is surrounded on all sides by other water channels).
Licentia is silent on wherein channels arranged as independent flow channels such that water coming from each of the channels of the independent flow channels is respectively guided to the hottest heating channel without flowing through any of the 
Holz teaches channels arranged as independent flow channels such that water coming from each of the channels of the independent flow channels is respectively guided to the hottest heating channel without flowing through any of the other channels of the independent flow channels during operation of the continuous flow heater (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows down one of two channels marked a’, and then down one of two channels marked d, and then proceeds directly to last heated channel of heater HK4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia to incorporate the teachings of Holz by including having the channels arranged as independent channels such that water coming from each of the independent channels of the heating path is respectively guided to the hottest heating channel without flowing through any of the other independent channels during operation of the continuous flow heater. Doing so is the simple substitution of one known element (channels connected in series of Licentia) for another (channels linked in series and parallel of Holz) to obtain predictable results of minimizing flow pressure loss while providing an effective and sufficient increase in partial volume flow per radiator, as taught by Holz (see para. [0008] and [0009]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia in view of Holz to incorporate the teachings of Stielbel Eltron by including having wherein each channel of the insulating leading channels is arranged adjacent to channels different from the3 of 9PATENT U.S. App. No. 15/455,197Atty. Docket No. 135445-2002insulating trailing channels.  Doing so is ‘Obvious to try’ as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Stiebel Eltron and Licentia are both concerned with leaks forming in the heated channel walls (Licentia, last paragraph of page 1 which is continued on page 2 of the Description Section, which describes the hottest channel in the middle surrounded by other channels to prevent leaks out of the heating block; and Stiebel Eltron para. [0005] and [0008] which describe the heating channels walls leaking, but the heater remaining water tight due to surrounding channels).  There are a limited number of ways of orienting the leading and trailing channels to protect from leaks in the heated channels, with Licentia teaching the leading (1 and 2) and trailing (9-11) channels adjacent on one side of the heating block and Stiebel Eltron teaching leading (6 and 7) and trailing (14 and 15) being on opposite sides of the heating block with each adjacent to a heating channel (8, 11, and 13).  Modifying Licentia to have the orientation of Stiebel Eltron above would have been obvious to try as there a finite number of identified orientations of channels that place heated channels adjacent to non-heated channels, with placing a heated channel adjacent to a leading or trailing channel a predictable solution, and with 
Regarding claim 4, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 1, as discussed above, and Licentia further teaches wherein the heating path is formed of three heating channels, each with a heating element (channels 3, 4, and 6 which are heated as shown in fig. 2) and the hottest heating channel, wherein the hottest heating channel is located downstream of the three heating channels viewed in the flow direction (8, last heated water channel, is the hottest due to heat added to the water in the previous channels).
Regarding claim 5, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 3, as discussed above, and Licentia further teaches wherein at least two heating channels and at least two unheated channels are located between the hottest heating channel and the air space (fig. 1, item 8, last heated water channel, is in the middle of items 1-2, 5, 7, and 9-11, water channels [unheated], and channels 3, 4, and 6 [heated]).
Regarding claim 7, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 1, as discussed above, and Licentia further teaches an electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).
Regarding claim 8, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 2, as discussed above, and Licentia further teaches wherein the heating path is formed of three heating channels (fig. 2, channels 3, 4, and 6), each with a heating element and the hottest heating channel (fig. 2 channel 8), wherein the hottest 
Regarding claim 9, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 3, as discussed above, and Licentia further teaches wherein the heating path is formed of three heating channels (fig. 2, channels 3, 4, and 6), each with a heating element and the hottest heating channel (fig. 2 channel 8), wherein the hottest heating channel is located downstream of the three heating channels viewed in the flow direction (channel 8 being downstream of channels 3, 4, and 6.  Last heated water channel 8 was the hottest due to heat added to the water in the previous channels).
Regarding claim 10, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 9, as discussed above, and Licentia further teaches wherein at least two heating channels and at least two unheated channels are located between the hottest heating channel and the air space (fig. 1, item 8, last heated water channel, is in the middle of items 1, 2, 5, 7, 9, 10 and 11, water channels [unheated], and channels 3, 4, and 6 [heated]).
Regarding claim 11, Licentia discloses a heating block for a continuous flow heater (see abstract), comprising: a plurality of channels  which in a flow direction form a leading section, a heating path, and a trailing section  (fig. 1, item 21, block-like heater, with water channels 1-11, with leading [1 and 2], heating [3, 4, 6, and 8] and trailing [9, 10, and 11] channels), the heating path comprising at least two channels (heating cannels 3, 4, 6, and 8), wherein a hottest heating channel of the heating path is the channel of the heating path that is hottest during operation of the continuous flow 
Licentia is silent on wherein the water guided by each channel of the independent flow section is not guided by any other channel of the independent flow section, the independent flow section being fed from a single channel of the plurality of 
Holz teaches wherein the water guided by each channel of the independent flow section is not guided by any other channel of the independent flow section (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows down one of two parallel channels heated channels marked a’, which connect respectively to the parallel channels marked d), the independent flow section being fed from a single channel of the plurality of channels on the upstream side (channel of heater HK1) and feeding a single channel of the plurality of channels on the downstream side (Channel of HK4) in the flow direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia to incorporate the teachings of Holz by including wherein the water guided by each channel of the independent flow section is not guided by any other channel of the independent flow section, the independent flow section being fed from a single channel of the plurality of channels on the upstream side and feeding a single channel of the plurality of channels on the downstream side in the flow direction. Doing so is the simple substitution of one known element (channels connected in series of Licentia) for another (channels linked in series and parallel of Holz) to obtain predictable results of minimizing flow pressure 
Stielbel Eltron teaches wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section (fig. 2, channels 6 and 7) and each channel of the trailing section (channels 14 and 15) at least one channel of the heating path is arranged (heating channel 11), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia in view of Holz to incorporate the teachings of Stielbel Eltron by including having wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively.  Doing so is ‘Obvious to try’ as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Stiebel Eltron and Licentia are both concerned with leaks forming in the heated channel walls (Licentia, last paragraph of page 1 which is continued on page 2 of the Description Section, which describes the hottest channel in the middle surrounded by other channels to prevent leaks out of the heating block; and Stiebel Eltron para. [0005] and [0008] which describe the heating channels walls leaking, but the heater remaining water tight due to surrounding channels).  There are a limited number of ways of orienting the leading and trailing channels to protect from leaks in the heated channels, with Licentia teaching the leading (1 and 2) and trailing (9-11) channels adjacent on one side of the heating block and Stiebel Eltron teaching leading (6 and 7) and trailing (14 and 15) being on opposite sides of the heating block with 
Regarding claim 12, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 2, as discussed above, and Licentia further teaches an electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).
Regarding claim 13, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 3, as discussed above, and Licentia further teaches an electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).
Regarding claim 14, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 4, as discussed above, and Licentia further teaches an electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).
Regarding claim 15, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 5, as discussed above, and Licentia further teaches an electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).
Regarding claim 16, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 9, as discussed above, and Licentia further teaches an electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).
Regarding claim 17, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 1, as discussed above, but is silent on wherein water coming from each of the independent channels of the heating path is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the independent channels is configured as an unheated channel.
Holz further teaches wherein water coming from each of the independent channels of the heating path is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the independent channels is configured as an unheated channel (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows down one of two unheated channels marked d, and then proceeds directly to last heated channel of heater HK4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia in view of Holz and Stielbel Eltron to incorporate the further teachings of Holz by including having water coming from each of the independent channels of the heating path is respectively guided directly to the hottest heating channel without flowing through any other channels during 
Regarding claim 18, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 17, as discussed above, but is silent on wherein the heating path includes a plurality of the channels arranged upstream of the parallel channels in flow direction as second independent channels such that water coming from each of the second independent channels of the heating path is guided directly to a respective one of the independent channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater, and wherein each of the channels of the second independent channels is configured as a heated channel comprising a respective heating element.
Holz further teaches wherein the heating path includes a plurality of the channels arranged upstream of the parallel channels in flow direction as second independent channels such that water coming from each of the second independent channels of the heating path is guided directly to a respective one of the independent channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows to parallel channels marked a’ leading to parallel channels marked d), and wherein each of the channels of the second independent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia in view of Holz and Stielbel Eltron to incorporate the further teachings of Holz by including having wherein the heating path includes a plurality of the channels arranged upstream of the parallel channels in flow direction as second independent channels such that water coming from each of the second independent channels of the heating path is guided directly to a respective one of the independent channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater, and wherein each of the channels of the second independent channels is configured as a heated channel comprising a respective heating element. Doing so is the simple substitution of one known element (channels connected in series of Licentia) for another (channels linked in series and parallel of Holz) to obtain predictable results of minimizing flow pressure loss while providing an effective and sufficient increase in partial volume flow per radiator, as taught by Holz (see para. [0008] and [0009]) and equalizing current flow, as taught by Holz (see para. [0036]).
Regarding claim 19, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 3, as discussed above, but is silent on wherein water coming from each of the independent flow channels is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the channels of the independent flow channels is configured as an unheated channel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia in view of Holz and Stielbel Eltron to incorporate the further teachings of Holz by including having water coming from each of the independent channels of the heating path is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the independent channels is configured as an unheated channel. Doing so is the simple substitution of one known element (channels connected in series of Licentia) for another (channels linked in series and parallel of Holz) to obtain predictable results of equalizing current flow, as taught by Holz (see para. [0036]).
Regarding claim 20, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 19, as discussed above, but is silent on wherein the heating block includes a plurality of the channels arranged upstream of the independent flow channels in flow direction as second independent flow channels such that water coming from each of the second independent flow channels is guided directly to a respective one of 
Holz further teaches wherein the heating block includes a plurality of the channels arranged upstream of the independent flow channels in flow direction as second independent flow channels such that water coming from each of the second independent flow channels is guided directly to a respective one of the independent flow channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater(fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows to parallel channels marked a’ leading to parallel channels marked d), and wherein each of the channels of the second independent channels is configured as a heated channel comprising a respective heating element (channels a’ contain heaters HK2 and HK3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia in view of Holz and Stielbel Eltron to incorporate the further teachings of Holz by including having wherein the heating path includes a plurality of the channels arranged upstream of the parallel channels in flow direction as second independent channels such that water coming from each of the second independent channels of the heating path is guided directly to a respective one of the independent channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous 
Regarding claim 21, Licentia in view of Holz and Stielbel Eltron teaches the device of claim 11, as discussed above, but is silent on wherein each of the channels of the independent flow section comprises (i) an unheated channel on the downstream side in the flow direction, the unheated channel feeding the single channel of the plurality of channels on the downstream side in the flow direction during operation of the continuous flow heater, and (ii) a channel configured as a heated channel comprising a heating element on the upstream side in the flow direction and being fed from the single channel of the plurality of channels on the upstream side during operation of the continuous flow heater.
Holz further teaches wherein each of the channels of the independent flow section comprises (i) an unheated channel on the downstream side in the flow direction, the unheated channel feeding the single channel of the plurality of channels on the downstream side in the flow direction during operation of the continuous flow heater (see fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows to parallel channels marked d on the downstream side being unheated and feeding a single 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Licentia in view of Holz and Stielbel Eltron to incorporate the further teachings of Holz by including having the independent flow section comprises (i) an unheated channel on the downstream side in the flow direction, the unheated channel feeding the single channel of the plurality of channels on the downstream side in the flow direction during operation of the continuous flow heater, and (ii) a channel configured as a heated channel comprising a heating element on the upstream side in the flow direction and being fed from the single channel of the plurality of channels on the upstream side during operation of the continuous flow heater.  Doing so is the simple substitution of one known element (channels connected in series of Licentia) for another (channels linked in series and parallel of Holz) to obtain predictable results of minimizing flow pressure loss while providing an effective and sufficient increase in partial volume flow per radiator, as taught by Holz (see para. [0008] and [0009]) and equalizing current flow, as taught by Holz (see para. [0036]).



Response to Arguments
Applicant's arguments with respect to the amended claims 1, 3, and 11 have been considered, and to the extent possible have been addressed in the rejections above, at the appropriate locations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873. The examiner can normally be reached Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S. POETZINGER/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761